Title: From James Madison to James Monroe, 5 October 1786
From: Madison, James
To: Monroe, James


Dear Sir
Philada. Octr. 5th. 1786.
I recd. yesterday your favour of the 2d. inst: which makes the 3d. for which my acknowledgments are due. The progression which a certain measure seems to be making is an alarming proof of the predominance of temporary and partial interests over those just & extended maxims of policy which have been so much boasted of among us and which alone can effectuate the durable prosperity of the Union. Should the measure triumph under the patronage of 9 States or even of the whole thirteen, I shall never be convinced that it is expedient, because I cannot conceive it to be just. There is no maxim in my opinion which is more liable to be misapplied, and which therefore more needs elucidation than the current one that the interest of the majority is the political standard of right and wrong. Taking the word “interest” as synonomous with “Ultimate happiness,” in which sense it is qualified with every necessary moral ingredient, the proposition is no doubt true. But taking it in the popular sense, as referring to immediate augmentation of property and wealth, nothing can be more false. In the latter sense it would be the interest of the majority in every community to despoil & enslave the minority of individuals; and in a federal community to make a similar sacrifice of the minority of the component States. In fact it is only reestablishing under another name and a more spe[c]ious form, force as the measure of right; and in this light the Western settlements will infallibly view it.
I have considered with attention the paragraph in your last which relates to the further offer of Taylor. It seems to be an inviting one & probably would turn out a good one, yet there are strong objections agst. purchasing in the dark or on a vague knowledge of the situation. There would be hazard in the experiment if both parties were on a level, but there would perhaps be rashness in it where one of them proceeds on full information. Circumspection seems also more necessary in proportion to the indulgences proposed in the payments, as they suggest other motives for selling than mere pecuniary difficulties. These objections may indeed be lessened by taking information at second hand, and by supposing the partial payment in hand as the ruling motive of the Seller. But still they have considerable weight; and when added to two others are decisive with me agst. an immediate contract. I draw the first of these from the numerous disappointments to which I find pecuniary matters in the present state of things are liable, and the mortifications which they involve. The second I draw from a reflection that if we should at the date of future payments have in our hands the means of discharging them, they will as ready money then command as good bargains as can now be made on credit. These remarks you will observe only lye agst. further speculations at present. The expediency of them under favorable circumstances I view in as strong a light as ever I did, and am happy to find your attention kept up to the subject, and that you are gathering information relative to it.
I fear I shall be obliged to accept of your very friendly procrastination of the repayment which ought long ago to have been made. The disappointments which have prevented it, contribute to my delay here at this time, and will together with a vicarious business which I have undertaken for a particular friend, probably spin it out a few days longer. If any thing occurs before I set out or on the road I shall not fail to write. Col. Grayson is still here. For a week he has been nearly well. His symtoms of yesterday prove that he has remains of his disorder which require his attention. Martin did not make his report from Milligan as to the lottery tickets. Pray send me the information in your next. Complts. to yr. family. Adieu
Js. Madison Jr
Seal & present the inclosed if you please.
